DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 10-13, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG Pub. No. US 2015/0289837 A1, Oct. 15, 2015) (hereinafter “Kim”) in view of Hossack et al. (US Patent No. US 6,014,473, Jan. 11, 2000) (hereinafter “Hossack”) and Jago et al. (US Patent No. US 6,224,552 B1, May 1, 2001) (hereinafter “Jago”).
Regarding claim 1: Kim teaches a computer implemented method, comprising: transmitting a plurality of transmit (Tx) beams from an ultrasound probe into each sector of multiple sectors of a scan region that includes a region of interest (ROI), wherein the plurality of Tx beams into each sector are transmitted successively with respect to each other ([0066], figures 7A and 7B, [0070]-[0074]), the plurality of Tx beams are configured to acquire ultrasound data by repeatedly firing the Tx beams ([0109], [0115], [0117] - video images comprise multiple frames, which would require repeatedly firing the Tx beams), at least a first sector and a second sector of the sectors overlap each other at an overlapping portion (figures 7A and 7B, figures 8A and 8B, [0070]-[0074]); estimating a velocity field for each sector of the multiple sectors based on the ultrasound data acquired by transmitting the plurality of TX beams into the sector ([0066], [0077]-[0079] – the plurality of acquired blood flow velocities are the “velocity fields”).

Hossack, in the same problem solving area of ultrasound image compounding, teaches a weighting scheme for combining frames of ultrasound data to generate a composite (extended field of view) image (where combining frames of ultrasound data is analogous to the sector compounding of Kim) comprising weighting the ultrasound data (analogous to the blood flow velocity data of Kim) for each frame (sector) based on the proximity to the edge of the frame to form weighted ultrasound data (analogous to the blood flow velocity data of Kim) (figure 38, column 29, lines 4-22) in order to provide a smooth boundary between frames (“smoothing interpolation”). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Kim by applying a weighting scheme (“smoothing interpolation”) as taught by Hossack in order to provide a smooth boundary between the overlapping sectors of blood flow velocity data (“velocity fields”).
While the placement of the weighting of Hossack at the edges of the frames would correspond to the distances of receive lines from a transmit beam axis of the plurality of Tx beams (see e.g. image plane 58, corresponding to a frame of data, and scan lines 64) transmitted into the frame (sector), Hossack does not explicitly describe this relationship. 
Jago, in the same problem solving area of ultrasound image compounding, teaches weighting ultrasound data in sectors to be compounded (which is analogous to the sector blood flow velocity data of Kim) according to correspond to the distances of receive lines from a transmit beam axis of the plurality of Tx beams (figure 4; column 6, lines 12-37) in order to provide a more gradual transition between regions with differing amounts of frame overlap. 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Kim and Hossack by applying a gradual weighting across 
Further regarding claim 1: Kim, Hossack and Jago teach interpolating the weighted velocity field of the first sector within the overlapping portion and the weighted velocity field of the second sector with in the overlapping portion  to adjust the weighted velocity fields of the first sector and the second sector (Kim – [0087] – the blood flow velocities of the sectors are compounded by averaging, where averaging the blood flow velocities would comprising averaging the weighted blood flow velocities based on the combination above – it is noted that “interpolation” is defined in the instant specification as merely being obtaining the average of the weighted values in [0053]) and generating an image of a combined velocity field on a display by combining the weighted velocity fields, including the weighted velocity fields that are adjusted (Kim - [0104], [0105], figures 11A-C, [0112]-[0115], [0118] - the overlaid blood flow image generated from the compounded velocities is "an image of a combined velocity field").
Regarding claim 2: Kim, Hossack and Jago teach the computer implemented method of claim 1, further comprising identifying non-collinear ultrasound data from the ultrasound data, and generating at least one sub-image from the non-collinear ultrasound data (“non-collinear ultrasound data” is assumed to mean data which is not located in the overlapping portions – Kim – figure 8B shows the “sub-image” portions of both overlapping and non-overlapping [“non-collinear”] data).
Regarding claim 3: Kim, Hossack and Jago teach the computer implemented method of claim 1, wherein weighting the velocity field for each sector comprises applying a weighting signal that is linear and is centered about the transmit beam axis of the plurality of Tx beams transmitted into the sector (as combined above – Hossack teaches linear weighting, see figure 38, and Jago teaches “a weighting signal that is linear and is centered about the transmit beam axis of the plurality of Tx beams transmitted into the sector”, see figure 4).

Regarding claim 7: Kim, Hossack, and Jago teach the computer implemented method of claim 1, further comprising determining a position of a second transmit beam axis of a second Tx beam from the plurality of Tx beams relative to a first transmit beam axis of a first Tx beam from the plurality of Tx beams such that portions of the first and second Tx beams overlap at the overlapping portion (Kim – [0073]).
Regarding claim 10: Kim teaches a medical imaging system, comprising: an ultrasound probe configured to acquire ultrasound data (probe 110); a display (display 160); and a controller circuit (controller 200) configured to: instruct the ultrasound probe to transmit a plurality of transmit (Tx) beams into each sector of multiple sectors of a scan region that includes a region of interest (ROI), wherein the plurality of Tx beams into each sector are transmitted successively with respect to each other ([0066], figures 7A and 7B, [0070]-[0074]), the plurality of Tx beams are configured to acquire the ultrasound data by repeatedly firing along the Tx beams ([0109], [0115], [0117] - video images comprise multiple frames, which would require repeatedly firing the Tx beams), at least a first sector and a second sector of the sectors overlap each other at an overlapping portion (figures 7A and 7B, figures 8A and 8B, [0070]-[0074]); estimate a velocity field for each sector of the multiple sectors based on the ultrasound data acquired by transmitting the plurality of TX beams into the sector ([0066], [0077]-[0079] – the plurality of acquired blood flow velocities are the “velocity fields”).

Hossack, in the same problem solving area of ultrasound image compounding, teaches a weighting scheme for combining frames of ultrasound data to generate a composite (extended field of view) image (where combining frames of ultrasound data is analogous to the sector compounding of Kim) comprising weighting the ultrasound data (analogous to the blood flow velocity data of Kim) for each frame (sector) based on the proximity to the edge of the frame to form weighted ultrasound data (analogous to the blood flow velocity data of Kim) (figure 38, column 29, lines 4-22) in order to provide a smooth boundary between frames (“smoothing interpolation”). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Kim by applying a weighting scheme (“smoothing interpolation”) as taught by Hossack in order to provide a smooth boundary between the overlapping sectors of blood flow velocity data (“velocity fields”).
While the placement of the weighting of Hossack at the edges of the frames would correspond to the distances of receive lines from a transmit beam axis of the plurality of Tx beams (see e.g. image plane 58, corresponding to a frame of data, and scan lines 64) transmitted into the frame (sector), Hossack does not explicitly describe this relationship. 
Jago, in the same problem solving area of ultrasound image compounding, teaches weighting ultrasound data in sectors to be compounded (which is analogous to the sector blood flow velocity data of Kim) according to correspond to the distances of receive lines from a transmit beam axis of the plurality of Tx beams (figure 4; column 6, lines 12-37) in order to provide a more gradual transition between regions with differing amounts of frame overlap. 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Kim and Hossack by applying a gradual weighting across 
Further regarding claim 10: Kim, Hossack and Jago teach interpolating the weighted velocity field of the first sector within the overlapping portion and the weighted velocity field of the second sector with in the overlapping portion  to adjust the weighted velocity fields of the first sector and the second sector (Kim – [0087] – the blood flow velocities of the sectors are compounded by averaging, where averaging the blood flow velocities would comprising averaging the weighted blood flow velocities based on the combination above – it is noted that “interpolation” is defined in the instant specification as merely being obtaining the average of the weighted values in [0053]) and generating an image of a combined velocity field on a display by combining the weighted velocity fields, including the weighted velocity fields that are adjusted (Kim - [0104], [0105], figures 11A-C, [0112]-[0115], [0118] - the overlaid blood flow image generated from the compounded velocities is "an image of a combined velocity field").
Regarding claim 11: Kim, Hossack and Jago teach the medical imaging system of claim 10, wherein the controller circuit is configured to identify non-collinear ultrasound data from the ultrasound data, and generate at least one sub-image from the non-collinear ultrasound data (“non-collinear ultrasound data” is assumed to mean data which is not located in the overlapping portions – Kim – figure 8B shows the “sub-image” portions of both overlapping and non-overlapping [“non-collinear”] data).
Regarding claim 12: Kim, Hossack, and Jago teach the medical imaging system of claim 10, wherein the controller circuit is configured to weight the velocity field for each sector by applying a weighting signal that is linear and is centered about the transmit beam axis of the plurality of Tx beams transmitted into the sector (as combined above – Hossack teaches linear weighting, see figure 38, and Jago teaches “a weighting signal that is linear and is centered 
Regarding claim 13: Kim, Hossack and Jago teach the medical imaging system of claim 10, wherein the controller circuit is configured to interpolate by calculating a weighted mean of the weighted velocity fields within the overlapping portion (Kim – [0087] – the blood flow velocities of the sectors are compounded by averaging, where averaging the blood flow velocities would comprising averaging the weighted blood flow velocities based on the combination above, where an average of weighted values is “a weighted average”).
Regarding claim 17: Kim, Hossack and Jago teach the medical imaging system of claim 10, wherein the controller circuit is configured to determine a position of a second transmit beam axis of a second Tx beam from the plurality of Tx beams relative to a first transmit beam axis of a first Tx beam from the plurality of Tx beams such that portions of the first and second Tx beams overlap at the overlapping portion (Kim – [0073]).
Regarding claim 21: Kim, Hossack and Jago, as combined above, teach the computer implemented method of claim 1, wherein weighting the velocity field for each sector comprises assigning less weight to velocity data from the ultrasound data received along a first receive line of the receive lines than the weight assigned to the velocity data from the ultrasound data received along a second receive line of the receive lines which is closer than the first receive line to the transmit beam axis of the plurality of Tx beams transmitted into the sector (Jago -figure 4; column 6, lines 20-31).
Regarding claim 22: Kim, Hossack and Jago, as combined above, teach the computer implemented method of claim 1, wherein the interpolating operation comprises calculating a mean between velocity data from the weighted velocity field of the first sector based on the ultrasound data received along a first receive line and velocity data from the weighted velocity field of the second sector based on the ultrasound data received along a second receive line, wherein the first and second receive lines are collinear and within the overlapping portion (Kim – .
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Hossack and Jago as applied to claims 1 and 10 above, and further in view of Jiang, Wei, Jeffrey P. Astheimer, and Robert C. Waag. "Aberration compensation of an ultrasound imaging instrument with a reduced number of channels." IEEE transactions on ultrasonics, ferroelectrics, and frequency control 59, no. 10 (2012): 2210-2225 (hereinafter “Jiang”).
Regarding claims 5 and 14, as interpreted above: Kim, Hossack and Jago teach the method and system of claims 1 and 10 but are silent on wherein the controller circuit is configured to shift the speckle tracking ultrasound data radially based on a registration model independently for each of the plurality of Tx beams.
Jiang, in the same problem solving area of ultrasound imaging, teaches an aberration correction technique comprising applying a time shift for a plurality of Tx beams at every location (section II, figure 4) in order to improve image quality by compensating for aberration (introduction).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of invention to modify the method and system of Kim, Hossack and Jago by incorporating the aberration compensation of Jiang in order to improve image quality. 
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Hossack and Jago as applied to claims 1 and 10 above, and further in view of Bohs, L. N., B. J. Geiman, M. E. Anderson, S. C. Gebhart, and G. E. Trahey. "Speckle tracking for multi-dimensional flow estimation." Ultrasonics 38, no. 1-8 (2000): 369-375 (hereinafter “Bohs”).
Regarding claims 8 and 16: Kim, Hossack and Jago teach the method and system of claims 1 and 10, but do not teach wherein the velocity field for each sector comprises a speckle pattern of velocities indicating motion of blood within the ROI based on the ultrasound data (it 
Bohs, in the same problem solving area of blood flow velocity determination, teaches obtaining blood flow velocities from tracking a speckle pattern (introduction). Bohs further teaches that speckle tracking is superior to Doppler imaging for obtaining blood flow velocities, because Doppler only quantifies the axial component of motion and aliasing limits the maximum velocity range and can lead to incorrect velocity measurements (abstract, introduction).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method and system of Kim, Hossack and Jago by obtaining the blood flow velocities via speckle tracking (therefore obtaining “a speckle pattern of velocities”) as taught by Bohs rather than Doppler in order to avoid the disadvantages of Doppler as outlined by Bohs (see above).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Hossack and Jago as applied to claims 1 and 10 above, and further in view of Sumanaweera et al. (US Patent No. US 6,554,770 B1, Apr. 29, 2003) (hereinafter “Sumanaweera”).
Regarding claims 9 and 18: Kim, Hossack and Jago teach the method and system of claims 1 and 10, but are silent on applying clutter filtering to sub-images generated from the ultrasound data.
Sumanaweera, in the same field of endeavor, teaches applying clutter filters to acquired ultrasound data in order to eliminate large echo signals from stationary and slow moving objects which have low or zero Doppler frequency shift (column 11, lines 60-65).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method and system of Kim, Hossack and Jago by applying a clutter filter as taught by Sumanaweera in order to remove unwanted elements from the image data, such as large echo signals from stationary and slow moving objects which have low or zero Doppler frequency shift in view of the teachings of Sumanaweera.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG Pub. No. US 2015/0289837 A1, Oct. 15, 2015) (hereinafter “Kim”) in view of Bohs, L. N., B. J. Geiman, M. E. Anderson, S. C. Gebhart, and G. E. Trahey. "Speckle tracking for multi-dimensional flow estimation." Ultrasonics 38, no. 1-8 (2000): 369-375 (hereinafter “Bohs”), Hossack et al. (US Patent No. US 6,014,473, Jan. 11, 2000) (hereinafter “Hossack”) and Jago et al. (US Patent No. US 6,224,552 B1, May 1, 2001) (hereinafter “Jago”).
Regarding claim 19: Kim teaches a computer implemented method, comprising: transmitting a plurality of transmit (Tx) beams from an ultrasound probe into each sector of multiple sectors of a scan region that includes a region of interest (ROI), wherein the plurality of Tx beams into each sector are transmitted successively with respect to each other ([0066], figures 7A and 7B, [0070]-[0074]), the plurality of Tx beams are configured to acquire ultrasound data by repeatedly firing the Tx beams ([0109], [0115], [0117] - video images comprise multiple frames, which would require repeatedly firing the Tx beams), at least a first sector and a second sector of the sectors overlap each other at an overlapping portion (figures 7A and 7B, figures 8A and 8B, [0070]-[0074]); estimating a velocity field for each sector of the multiple sectors based on the ultrasound data acquired by transmitting the plurality of TX beams into the sector ([0066], [0077]-[0079] – the plurality of acquired blood flow velocities are the “velocity fields”).
Kim does not teach the velocity field for each sector comprises a speckle pattern of velocities indicating motion of blood within the ROI based on the ultrasound data (it will be assumed that “a speckle pattern of velocities” refers to velocities obtained from a speckle pattern and not a particular pattern of velocities).
Bohs, in the same problem solving area of blood flow velocity determination, teaches obtaining blood flow velocities from tracking a speckle pattern (introduction). Bohs further teaches that speckle tracking is superior to Doppler imaging for obtaining blood flow velocities, because Doppler only quantifies the axial component of motion and aliasing limits the maximum velocity range and can lead to incorrect velocity measurements (abstract, introduction).
prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Kim by obtaining the blood flow velocities via speckle tracking (therefore obtaining “a speckle pattern of velocities”) as taught by Bohs rather than Doppler in order to avoid the disadvantages of Doppler as outlined by Bohs (see above).
Further regarding claim 19: Kim and Bohs are silent on weighting the velocity field for each sector based on distances of receive lines from a transmit beam axis of the plurality of Tx beams transmitted into the sector to form weighted velocity fields.
Hossack, in the same problem solving area of ultrasound image compounding, teaches a weighting scheme for combining frames of ultrasound data to generate a composite (extended field of view) image (where combining frames of ultrasound data is analogous to the sector compounding of Kim) comprising weighting the ultrasound data (analogous to the blood flow velocity data of Kim) for each frame (sector) based on the proximity to the edge of the frame to form weighted ultrasound data (analogous to the blood flow velocity data of Kim and Bohs) (figure 38, column 29, lines 4-22) in order to provide a smooth boundary between frames (“smoothing interpolation”). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Kim and Bohs by applying a weighting scheme (“smoothing interpolation”) as taught by Hossack in order to provide a smooth boundary between the overlapping sectors of blood flow velocity data (“velocity fields”).
While the placement of the weighting of Hossack at the edges of the frames would correspond to the distances of receive lines from a transmit beam axis of the plurality of Tx beams (see e.g. image plane 58, corresponding to a frame of data, and scan lines 64) transmitted into the frame (sector), Hossack does not explicitly describe this relationship. 
Jago, in the same problem solving area of ultrasound image compounding, teaches weighting ultrasound data in sectors to be compounded (which is analogous to the sector blood flow velocity data of Kim) according to correspond to the distances of receive lines from a 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Kim, Bohs and Hossack by applying a gradual weighting across the entire frame comprising weighting corresponding to the distances of receive lines from a transmit beam axis of the plurality of Tx beams as taught by Jago in order to provide a more gradual transition between regions with differing amount of frame (sector) overlap.
Further regarding claim 19: Kim, Bohs, Hossack and Jago teach interpolating the weighted velocity field of the first sector within the overlapping portion and the weighted velocity field of the second sector with in the overlapping portion to adjust the weighted velocity fields of the first sector and the second sector (Kim – [0087] – the blood flow velocities of the sectors are compounded by averaging, where averaging the blood flow velocities would comprising averaging the weighted blood flow velocities based on the combination above – it is noted that “interpolation” is defined in the instant specification as merely being obtaining the average of the weighted values in [0053]) and generating an image of a combined velocity field on a display by combining the weighted velocity fields, including the weighted velocity fields that are adjusted (Kim - [0104], [0105], figures 11A-C, [0112]-[0115], [0118] - the overlaid blood flow image generated from the compounded velocities is "an image of a combined velocity field").
Regarding claim 20: Kim, Bohs, Hossack and Jago teach the computer implemented method of claim 1, further comprising adjusting a position of a second transmit beam axis of a second Tx beam from the plurality of Tx beams relative to a first transmit beam axis of a first Tx beam from the plurality of Tx beams such that portions of the first and second Tx beams overlap at the overlapping portion (Kim – [0073]).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Hossack and Jago as applied to claim 1 above, and further in view of Zhai (US PG Pub. No. US 2018/0028154 A1, Feb. 1, 2018) (hereinafter “Zhai”).

Kim, Hossack and Jago are silent on wherein the first and second receive lines are collinear and within the overlapping portion.
Zhai, in the same field of endeavor, teaches a method comprising compounding data from collinear receive lines (abstract, [0032], [0035]) in order to reduce line artifacts (abstract, [0004], [0005]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Kim, Hossack and Jago by implementing collinear receive lines as taught by Zhai in order to reduce line artifacts in view of the further teachings of Zhai.
Response to Arguments
Objection to the specification is withdrawn in light of the amendments to the claims.
Rejections under 35 U.S.C. §112(b) are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to the prior art rejections of all pending claims, filed 02/11/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793